Citation Nr: 0803739	
Decision Date: 02/01/08    Archive Date: 02/12/08

DOCKET NO.  06-06 215	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUE

Entitlement to service connection for a back disorder.



ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1980 to November 
2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO).  The claims file is in the 
jurisdiction of the VA Regional Office in Indianapolis, 
Indiana.


FINDING OF FACT

The veteran is not shown to have a back disability that is 
related to service.


CONCLUSION OF LAW

A back disorder was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Upon receipt of a substantially complete 
application for benefits, VA must notify the veteran of what 
information or evidence is needed in order to substantiate 
the claim, and it must assist the veteran by making 
reasonable efforts to obtain the evidence needed.  
38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Prior to the initial adjudication of the veteran's claim, the 
RO's June 2004 letter advised the veteran of the foregoing 
elements of the notice requirements.  Further, the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim, to 
include the opportunity to present pertinent evidence.  Thus, 
the Board finds that the content requirements of the notice 
VA is to provide have been met.  See Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004). 

The duty to assist the veteran has also been satisfied in 
this case.  The RO has associated the veteran's service 
medical records with the claims file.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  In addition, all necessary VA medical 
examinations have been conducted.  Finally, there is no 
indication in the record that additional evidence relevant to 
the issue being decided herein is available and not part of 
the record.  See Pelegrini, 18 Vet. App. at 112.  As there is 
no indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 
(2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999) ; see also Pond v. West, 12 Vet App. 341, 346 
(1999).

The veteran's service medical records reveal that he was 
treated for back pain 
in-service.  A January 1989 record notes the veteran's 
complaints of sudden low and middle back pain which started 
that morning.  The diagnosis was muscle spasm.  Two days 
later, the veteran reported that his back felt much better, 
but he still had pain.  The diagnosis was low back pain.  In 
May 1989, the veteran again complained of low back pain and 
was diagnosed with right paravertebral muscle strain.  A 
March 2003 treatment record notes the veteran's complaints of 
sharp spasm-like low back pain which radiated to his right 
side.  The diagnosis was lumbago (low back pain).

In August 2004, the veteran underwent a VA examination.  The 
veteran reported that in 1988, he had a sudden onset of acute 
lumbar paraspinal muscle pains while sitting at his desk.  He 
went to the medical center and was diagnosed with acute 
muscle spasm.  The veteran reported two other similar events 
in-service, with the most recent episode three years before.  
The VA examiner recorded that in each of these episodes, the 
pain was well localized in the paraspinal muscles of the 
lumbar spine.  Upon physical examination, the veteran's 
posture and gait were normal.  There was fully normal range 
of motion of both the cervical and the lumbar spine, all 
without pain, and bilateral straight leg raises were at least 
to 60 degrees.  X-rays of the lumbar spine taken at that time 
were normal.  After reviewing the veteran's claims folder, 
the VA examiner concluded that the veteran's history was 
"consistent with a diagnosis of paraspinal muscle spasm and 
mechanical back pain" but found that the veteran "currently 
has no disability relating to his lumbar spine."

In his May 2005 notice of disagreement and February 2006 
substantive appeal, the veteran contended that, because his 
back problems started during service, his back disorder must 
be service-connected.

The Board finds that the medical evidence of record does not 
support a finding of service connection for a back disorder.  
Although the veteran's service medical records reveal 
complaints of back pain and diagnoses of muscle spasm, 
lumbago, and muscle strain in-service, there is simply no 
medical evidence that the veteran has a current back 
disability.  Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) 
(holding that the existence of a current disability is the 
cornerstone of a claim for VA disability compensation).  The 
veteran was afforded a VA compensation examination in August 
2004, at which time his only complaint was a history of low 
back pain and spasms.  A physical examination performed at 
that time was normal.  X-rays of the lumbar spine were also 
normal.  As such, the impression was that the veteran's 
history suggested a diagnosis of paraspinal muscle spasm and 
mechanical back pain.  The VA examiner concluded that the 
veteran "currently has no disability relating to his lumbar 
spine."  

The Board acknowledges that the veteran can provide competent 
evidence about what he experienced; for example, his 
statements are competent evidence as to what symptoms he 
experiences.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  The Board notes that the 
veteran has alleged that his history of back spasms warrants 
service-connection.  However, while the veteran is competent 
to testify to his symptoms of back spasms and pain, as a lay 
person, he is not competent to diagnose a current disability 
or to assert that a relationship exists between his period of 
service and his back pain.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  In addition, it is important for the 
veteran to understand that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom. Sanchez-Benitez v. Principi, 
239 F.3d 1356 (Fed. Cir. 2001).  

Also, the Board emphasizes that the veteran's service medical 
records showing treatment for back symptomatology predate the 
veteran's claim, filed in June 2004.  Simply stated, there is 
no evidence that the veteran had a back disability at the 
time he filed his claim or during the pendency of his claim.  
See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding 
that a current disability exists if the diagnosed disability 
is present at the time the claim is filed or during the 
pendency of the claim, even if the disability resolves prior 
to adjudication).  

Thus, in the absence of competent medical evidence showing a 
known clinical diagnosis of a back disorder, the claim must 
be denied.  See Degmetich, 104 F.3d at 1332 (holding that 
compensation may only be awarded to an applicant who has a 
disability existing on the date of the application, and not 
for a past disability); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) (in the absence of proof of the presently 
claimed disability, there can be no valid claim).  
Accordingly, service connection for a back disability is not 
warranted.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 


ORDER

Service connection for a back disorder is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


